                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                    CR 18-82-GF-BMM

              Plaintiff,

       v.                                                    ORDER

 GENEVA MARIE NADEAU,

              Defendant.

      This matter comes before the Court on the United States’ motion for final

order of forfeiture. Having reviewed said motion, the Court finds:

      1.     The United States commenced this action pursuant to 18 U.S.C.

§ 2253(a).

      2.     A preliminary order of forfeiture was entered on January 2, 2019.

(Doc. 29.)

      3.     All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1).

(Doc. 38.)

      4.     It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 2253(a).


                                          1
      It is therefore ORDERED, DECREED AND ADJUDGED that:

      1.     The motion for final order of forfeiture is GRANTED.

      2.     Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C. § 2253(a), free from the claims of any

other party, the following property:

      •      Samsung model SM-T310 Galaxy Tablet – SN RF2DB2EA3AD;

      •      SanDisk 4 GB micro SD card;

      •      Samsung 16 GB micro SD card (installed);

      •      Samsung 16 GB micro SD card;

      •      SanDisk 32 GB micro SD card; and

      •      LG cellular telephone IMEI – SN 358402087062937.

      3.     The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this 6th day of November, 2019.




                                           2
